Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 5/17/2021. With the amendments, claims 1, 2, 9-11, 13-16, 19 and 20 remain pending.  Claims 1, 9, 11 and 19 are amended. Claims 3-8, 12, 17 and 18 have been cancelled.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/17/2021, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1, 2, 9-11, 13-16, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for stator for an electric rotating machine, the stator comprising: 
a stator core comprising teeth and slots; and 
a stator coil comprising a plurality of hairpins configured to be inserted into the slots of the stator core in a predetermined pattern, each of the plurality of hairpins comprising a conductor and a coating layer surrounding an outer surface of the conductor, 
wherein the plurality of hairpins comprise a first hairpin configured to be placed in a first section of the stator coil predetermined from an end to which power is to be input, and a second hairpin configured to be placed in a section after the first section, 
wherein a coating laver of the first hairpin is thicker than a coating laver of the second hairpin, and the first hairpin provides better insulation performance than the second hairpin, and 

Claim 1, now incorporates the subject matter of claim 7 and intervening claim 5, considered allowable in the office action dated 3/3/2021.  The references and rationale for allowability applied to the original claim 7 now apply as the reason for allowance of claim 1. 
Claims 2, 9-11, and 13-16 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.  The applicant provides a reasonable explanation for the subject matter of claims 15 and 16 and figure 8 as to why the percentages would add up to greater than 100 percent because of the reverse surge voltage adds to the applied voltages. The examiner respectively withdraws the rejections of 112(b) on claims 15 and 16. 
Claim 19 recite a different set of limitations than claim 1, but also the specific limitations of claim 1.  Claim 19 is allowable for the references and rationale applied to claim 1 and the further distinguishing limitations applied to claim 19. 
Claim 20 are allowable for dependence on the allowable independent claim 19 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 25, 2021